Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses many examples of machine learning, including in the field of images, such as brightfield images used for microscopic imaging of specimen and the like. The closest prior art is Jackson (2020/0250822) which is similar in many ways to the claimed invention.   Jackson discloses the use of more than one brightfield image where the images are taken in different focal planes. The difference being that while Jackson does expressly mention trying to prevent artifacts, if differs in that the present claim is concerned with creating artifacts and using those artifact images in the machine learning process.  The prior art does not teach or fairly suggest, as a whole, receiving a training data set comprising one or more matched sets of images, wherein each matched set of images comprises: a plurality of brightfield images corresponding to an image view of a specimen, each of the plurality of brightfield images corresponding to a different focal plane; and a ground truth phase image generated based on the plurality of brightfield images; selecting at least one visual artifact to simulate; generating one or more additional matched sets of images by modifying at least one of the one or more matched sets of images of the received training data set to simulate the at least one selected visual artifact in the image view of the specimen, wherein modifying a given matched set of images comprises modifying at least one of the corresponding plurality of brightfield images based on the at least one selected visual artifact; adding the one or more additional matched sets of images to the training data set; training a machine learning model based on the training data set, wherein training the machine learning model is based on comparing generated output of the machine learning model for a given matched set of images with the corresponding ground truth phase image; receiving a first input brightfield image and a second input brightfield image; and generating, using the trained machine learning model, a phase image corresponding to the first input brightfield image and the second input brightfield image. When incorporating each and every limitation of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form for further state of art references..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648